DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/16/2021 has been entered.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 24-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 24-25, the limitation “wherein the total concentration of citrate of is between 28 mM and 34 mM” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
Regarding claims 24-25, the limitation “the acidic citrate containing concentrate excludes heparin” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Regarding claim 25, the limitation “the total citrate concentration in the ready to use dialysis fluid is between 0.8 mM and 0.95 mM” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-3, 5-8, and 12-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13, and 19 contain the Industrial Standard “European Pharmacopeia 8.4 for Haemodialysis solutions, and the test for “Appearance of solution”“. The claim scope is uncertain since the Industrial Standard cannot be used properly to identify any particular material or product. An Industrial Standard is used to qualify a method or method of testing a good, and not the method or goods themselves. As Industrial Standards can change over time, it is unclear what would be the method used. Thus, an Industrial Standard does not identify or describe the method or goods associated with the Industrial Standard.
In the present case, the Industrial Standard is used to identify/describe a “change in color of the solution over time” and, accordingly, the identification/description is indefinite. 
Examiner suggest the Applicant either remove the Industrial Standard listed in the claims or clarify the record by providing copies of the relevant Industrial Standard at the time the invention was made to add to the record.
Claims 1, 13, and 19 recite the limitation “the standard reference solution Y7” in the last limitation, line 2.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 1, 13, and 19 recite(s) the limitation “is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution”” in the last limitation, lines 2-3.
This limitation is unclear. The “standard reference solution Y7” has not been defined by the claims, or the specification. The “standard reference solution Y7” has not been claimed.

For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claim(s) 1-3, 5-8, 12-18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014095953 A1 per English equivalent US Patent Application Publication No. 20150313858 by Forsback et. al. (both presented by applicant via IDS), in further in view of “Nexcel pharmaceutical films M312, M312A, M312C”, 29 January 2012 (2012-01-29) (per IDS, “Nexcel”).
Regarding claim(s) 1, Forsback teaches a package comprising:
an acidic citrate containing concentrate comprising:
a total concentration of citrate of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in a range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively); and
glucose (see ¶ [0039] “The acid concentrate dialysis solution may also comprise components and electrolytes like … glucose”; and ¶ [0080] “the present acid concentrate dialysis composition may contain certain amount of glucose, for example in a concentration of 0-11 mM.”);
citric acid and citrate in a (mole) ratio between 75:25 to 85:15 (see ¶ [0035] “Another embodiment of the invention an acid concentrate dialysis composition as described herein, where the ratio of citric acid to citrate is more than 1:1. For example, the ratio of citric acid to citrate is between about 1:1 to about 10:1, preferably about 2:1 to 6:1, more preferably between about 3:1 to about 6:1.”; and ¶ [0063] “Another example is where the ratio of citric acid to citrate is between about 1:1 to about 10:1, for example about 1:1 to about 6:1. Examples of suitable ratios are 1:1, 1.5:1, 2:1, 2.5:1, 3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, and 10:1.”; emphasis added),
more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added); and
Forsback is silent as to where the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM; and a plastic material having an oxygen permeation rate more than 2 g/m2/24h at 25 °C/ 90 % RH; the acidic citrate containing concentrate sealed in the plastic material container; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
Regarding where the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM, Forsback teaches where a total concentration of citrate is in the range of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in the range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively).
The claimed range overlaps, approaches or falls within the prior art range.
prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Forsback is silent as to a plastic material container having an oxygen permeation rate more than 2 g/m2/24h at 25 °C/ 90 % RH; and the acidic citrate containing concentrate sealed in the plastic material container; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 550C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
Regarding a plastic material container; and the acidic citrate containing concentrate sealed in the plastic material container; Forsback further teaches where the concentrate is stored in a bag (see ¶ [0117] “The acid concentrate dialysis composition may be provided in a package. The package may be for example a bag, or canister. The package may also be in form of a multi-compartment bag, or in form of separate bags containing the above defined components”).
Further, Nexcel teaches that the commercially available plastic bags M312, M312A, and M312C where available to a person having ordinary skill in the art at before the effective filing date for use with dialysis solutions (see ¶ [1] “They are designed for demanding applications such as saline... dialysis solution…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the storage bag of Forsback, for another, the commercially available product of a plastic material container, Sealed Air Nexcel M321A, which is a plastic material container as claimed, as taught by Nexcel, to yield the predictable results of storing the concentrate in a storage bag for the handling Nexcel, § Key benefits). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to storage bag of Forsback, such as the commercially available storage bag of Nexcel, would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
The combination of Forsback and Nexcel discloses the claimed invention except for identifying the oxygen permeation of the plastic material container; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
However, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the storage bag of the combination of Forsback and Nexcel (a commercially available plastic material container, Nexcel M321A) is the same as a preferred embodiment of the invention (see specification page 16, lines 1-3 “The acidic concentrate was included in a package comprising a multilayer film of polyolefines (Sealed Air Nexcel M312A) having an oxygen permeation rate of 3.5 g/ m2/ day.”; and specification at page 17, lines 7-15 “The stability of a package comprising the composition of Example 2 was further investigated, following the European Pharmacopeia 8.4 for Haemodialysis solutions, and the test for “Appearance Forsback and Nexcel will have the same properties regarding the oxygen permeation and coloration, respectively, as the claimed invention.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to oxygen permeation as that claimed. MPEP 2112.01.
Regarding claim(s) 13, Forsback teaches an acidic citrate containing concentrate for mixing with water and a bicarbonate solution into a ready to use dialysis fluid, where the acidic citrate containing concentrate comprising:
a total concentration of citrate of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in a range of 28-45 mM (see page 5, compositions I-II in concentrate (1:35, 1:45) Citrate = 35, 45; 44, 46; respectively);
a glucose (see ¶ [0039] “The acid concentrate dialysis solution may also comprise components and electrolytes like… glucose”; and ¶ [0080] “the present acid concentrate 
citric acid and citrate in a (mole) ratio of between 75:25 to 85:15 (see ¶ [0035] “Another embodiment of the invention an acid concentrate dialysis composition as described herein, where the ratio of citric acid to citrate is more than 1:1. For example, the ratio of citric acid to citrate is between about 1:1 to about 10:1, preferably about 2:1 to 6:1, more preferably between about 3:1 to about 6:1.”; and ¶ [0063] “Another example is where the ratio of citric acid to citrate is between about 1:1 to about 10:1, for example about 1:1 to about 6:1. Examples of suitable ratios are 1:1, 1.5:1, 2:1, 2.5:1, 3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, and 10:1.”; emphasis added),
Forsback is silent as to the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM; where the acidic citrate containing concentrate has a pH of between 2.1 and 2.4; and the acidic citrate concentrate is sealed in a container having an oxygen permeation rate of more than 2 g/m2/24h at 25 °C/ 90 % RH; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
Regarding where the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM, Forsback teaches where a total concentration of citrate is in the range of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in the range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively).
The claimed range overlaps, approaches or falls within the prior art range.
prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding where the acidic citrate containing concentrate has a pH of between 2.1 and 2.4; Forsback teaches where the pH is in the range of 0.5-2.8 (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”).
The claimed range overlaps and/or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the pH in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Further, Forsback teaches where the pH is a result effective variable relating to formation of Calcium complex and the stability of the composition (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; 
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the pH of the acidic citrate containing concentrate in order to obtain a workable product that is stable and avoids the formation of calcium complexes. MPEP 2144.05.II.B.
Regarding where the acidic citrate concentrate is sealed in a container having an oxygen permeation rate of more than 2 g/m2/24h at 25 °C/ 90 % RH; Forsback further teaches where the concentrate is stored in a bag (see ¶ [0117] “The acid concentrate dialysis composition may be provided in a package. The package may be for example a bag, or canister. The package may also be in form of a multicompartment bag, or in form of separate bags containing the above defined components”).
Further, Nexcel teaches that the commercially available plastic bags M312, M312A, and M312C where available to a person having ordinary skill in the art at before the effective filing date for use with dialysis solutions (see ¶ [1] “They are designed for demanding applications such as saline... dialysis solution…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the storage bag of Forsback, for another, the commercially available product of a plastic material container, Sealed Air Nexcel, to yield the predictable results of storing the concentrate in a storage bag for the handling of dialysis solutions, said bag being multilayer, having minimal particulates, excellent clarity, and extreme toughness; is PVS and DEHP free, sterilizable at 121 °C, heat sealable, resistant to abuse, has extremely low extractables, meets the requirements of Class VI, and is registered with the FDA (see Nexcel, § Key benefits). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to storage bag of Forsback, such as the commercially available storage bag of Nexcel, would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
The combination of Forsback and Nexcel discloses the claimed invention except for identifying the oxygen permeation rate of more than 2 g/m2/24h at 25 °C/ 90 % RH; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
However, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the storage bag of the combination of Forsback and Nexcel (a commercially available plastic material container, Nexcel M321A) is the same as a preferred embodiment of the invention (see specification page 16, lines 1-3 “The acidic concentrate was included in a package comprising a multilayer film of polyolefines (Sealed Air Nexcel M312A) having an oxygen permeation rate of 3.5 g/ m2/ day.”; and specification at page 17, lines 7-15 “The stability Forsback and Nexcel will have the same properties regarding the oxygen permeation and coloration, respectively, as the claimed invention.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to oxygen permeation as that claimed. MPEP 2112.01.
Regarding claim(s) 2 & 14, the combination of Forsback and Nexcel teaches the package according to claim 1 and 13.
The combination of Forsback and Nexcel discloses the claimed invention except for identifying the oxygen permeation rate of more than 2.5 g/m2/24h at 25 °C/ 90 % RH.
However, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the storage bag of the combination of Forsback and Nexcel (a commercially available plastic material container, Nexcel M321A) is the same as a preferred embodiment of the invention (see specification page 16, lines 1-3 “The acidic concentrate was included in a package comprising a multilayer film of polyolefines (Sealed Air Nexcel M312A) having an oxygen permeation rate of 3.5 g/m2/day.”). As such, it naturally follows that the storage container of the combination of Forsback and Nexcel will have the same properties regarding the oxygen permeation as the claimed invention.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to oxygen permeation as that claimed. MPEP 2112.01.
Regarding claim(s) 3 & 15, the combination of Forsback and Nexcel teaches the package according to claims 1 and 13.
Forsback further teaches where acidic citrate containing concentrate comprised the citric acid and citrate in a (mole) ratio of 80:20 (see ¶ [0063] “Another example is where the ratio of citric acid to citrate is between about 1:1 to about 10:1, for example about 1:1 to about 6:1. Examples of suitable ratios are 1:1, 1.5:1, 2:1, 2.5:1, 3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, and 10:1.”; emphasis added).
Regarding claim(s) 5, 11 & 16; the combination of Forsback and Nexcel teaches the package according to claims 1 and 13.
The combination of Forsback and Nexcel is silent as to where the acidic citrate containing concentrate has a pH between 2.2 and 2.4.
However, Forsback teaches where the pH of the concentrate is in the range of 0.5-2.8 (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added).
The claimed range overlaps and/or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the pH in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Further, Forsback teaches where the pH is a result effective variable relating to formation of Calcium complex and the stability of the composition (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general 
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the pH of the acidic citrate containing concentrate in order to obtain a workable product that is stable and avoids the formation of calcium complexes. MPEP 2144.05.II.B.
Regarding claim(s) 6 & 17; the combination of Forsback and Nexcel teaches the package according to claims 1 and 13.
The combination of Forsback and Nexcel is silent as to where the acidic citrate containing concentrate comprises calcium (Ca2+) in a concentration of 49-85.5 mM.
However, Forsback further teaches where the calcium (Ca2+) in a concentration in the concentrate is in the range of 0-105 or 0-135 mM (see page 5, Table: General composition for dilution 1:35 and 1:45, respectively (amounts in mM); Calcium (Ca2+).
The claimed range overlaps, approaches or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the concentration of Calcium in the concentrate in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding claim(s) 7 & 18; the combination of Forsback and Nexcel teaches the package according to claims 1 and 13.
Forsback further teaches where the acidic citrate containing concentrate when diluted to a ready to use dialysis fluid comprises potassium (K+) in a concentration of 0-180 mM (see page 5, compositions I-VI in diluted solution: K+ = 3 in all compositions).
claim(s) 8, the combination of Forsback and Nexcel teaches the package according to claim 1.
The combination of Forsback and Nexcel discloses the claimed invention except for where the plastic material comprises polyolefins.
However, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the storage bag of the combination of Forsback and Nexcel (a commercially available plastic material container, Nexcel M321A) is the same as a preferred embodiment of the invention (see specification page 16, lines 1-3 “The acidic concentrate was included in a package comprising a multilayer film of polyolefines (Sealed Air Nexcel M312A) having an oxygen permeation rate of 3.5 g/ m2/ day.”). As such, it naturally follows that the storage container of the combination of Forsback and Nexcel will have the same properties regarding plastic composition comprising polyolefins as the claimed invention.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to oxygen permeation as that claimed. MPEP 2112.01.
Regarding claim(s) 12, the combination of Forsback and Nexcel teaches the package according to claim 1.
Forsback further teaches where the acidic citrate containing concentrate comprises 3.5-495 mM glucose (see ¶ [0080] “the present acid concentrate dialysis composition may contain certain amount of glucose, for example in a concentration of 0-11 mM.”; see 
Regarding claim(s) 24, the combination of Forsback and Nexcel teaches the package according to claim 1.
Forsback further teaches where the acidic citrate containing concentrate excludes heparin (see ¶ [0025] “Consequently, there is a need to increase the content of citrate in the dialysis fluid, with the purpose to replace the heparin. Also, there is a need to increase the patient compliance for those who not accept heparin.”; there is no heparin in the concentrate or the ready to use dialysis fluid, because the patients “who do not accept heparin” do not receive heparin during treatment; see also Examples 1-50).
The combination of Forsback and Nexcel is silent as to wherein the total concentration of citrate of is between 28 mM and 34 mM.
Regarding wherein the total concentration of citrate of is between 28 mM and 34 mM; Forsback teaches where a total concentration of citrate is in the range of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in the range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively).
The claimed range approaches the prior art range.
In cases where the claimed range approaches the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the range that corresponds to the claimed range. See MPEP § 2144.05.I.¶2.
Claim(s) 19-21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014095953 A1 per English equivalent US Patent Application Publication No. 20150313858 by Forsback et. al. (both presented by applicant via IDS), in further in view of US Patent No. 4500309 to Diederich, and “Nexcel pharmaceutical films M312, M312A, M312C”, 29 January 2012 (2012-01-29) (per IDS, “Nexcel”).
Regarding claim(s) 19 & 23, Forsback teaches a system for extracorporeal blood treatment in an extracorporeal blood circuit comprising:
an arterial blood line configured to be connected to a vascular access for withdrawing blood from a patient (see ¶ [0004] “the patient is connected by a blood line to the dialysis machine, which continuously withdraws blood from the patient.”);
the system comprising:
a filtration unit with a dialysate side and a blood side, where the blood side is in blood communication with the arterial and venous blood lines (see ¶ [0003] “Hemodialysis involves withdrawing blood from the body and cleaning it in an extracorporeal blood circuit, and then returning the cleansed blood to the body. The extracorporeal blood circuit includes a dialyzer, which comprises a semipermeable membrane. The semipermeable membrane has a blood side and a dialysate side, and waste substances and excess fluid are removed from the blood passing on the blood side of the semipermeable membrane through the semipermeable membrane over to the dialysate side of the semipermeable membrane.”);
a source of acidic citrate containing concentrate,
the acidic citrate containing concentrate comprising:
a total concentration of citrate total concentration of citrate of 35-45 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively),
glucose (see ¶ [0039] “The acid concentrate dialysis solution may also comprise components and electrolytes like… glucose”; and ¶ [0080] “the present acid concentrate dialysis composition may contain certain amount of glucose, for example in a concentration of 0-11 mM.”); and
3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, and 10:1.”; emphasis added),
a source of bicarbonate (see ¶ [0082] “to form an acid concentrate composition intended to be combined and mixed with a base, for example a basic solution comprising bicarbonate to form a final dialysis composition.”),
where the system is configured to mix the acidic citrate containing concentrate with the bicarbonate (see ¶ [0094] “The acid concentrate dialysis composition provided where the acid concentrate dialysis composition is to be diluted and mixed with a bicarbonate-containing solution into a dialysis solution”) provide a ready to use dialysis fluid comprising:
citrate in a total concentration of 1.0-6 mM (see Abstract “The acid concentrate dialysis composition is to be combined to form a dialysis solution having a total concentration of citrate of between 1 and 6 mM”; and page 5, composition I in diluted solution Citrate = 1.0);
130-150 nM sodium (Na+) (see page 5, composition I in diluted solution Sodium (Na2+) = 103); and
20-40 mM bicarbonate (see ¶ [0095]-[0098] “The acid concentrate dialysis composition is intended to be mixed with a base solution into a final dialysis fluid which may contain… and 20-40 mM bicarbonate, preferably 25-35 mM bicarbonate, or more preferably 34 mM bicarbonate”).
Forsback is silent as to wherein a venous blood line configured to be connected to the vascular access for returning blood to the patient; the acidic citrate containing concentrate is sealed in a container having an oxygen permeation rate of more than 2 g/ m2/24h at 25 0C/ 90 % RH; the acidic citrate containing concentrate has a total 
Regarding where the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM, Forsback teaches where a total concentration of citrate is in the range of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in the range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively).
The claimed range overlaps, approaches or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding where the dialysis fluid comprises a total concentration of citrate of at least 0.8 mM and less than 1.0 nM, Forsback teaches where the total concentration of citrate in the dialysis fluid is in the range of 1.0-6 mM (see Abstract “The acid concentrate dialysis composition is to be combined to form a dialysis solution having a total concentration of 
The claimed range overlaps, approaches or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the dialysis fluid in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding where the acidic concentrate has a pH of between 2 and 3; Forsback teaches where the pH of the concentrate is in the range of 0.5-2.8 (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added).
The claimed range overlaps and/or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the pH in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Further, Forsback teaches where the pH is a result effective variable relating to formation of Calcium complex and the stability of the composition (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the pH of the acidic citrate containing concentrate in order to obtain a workable product that is stable and avoids the formation of calcium complexes. MPEP 2144.05.II.B.
Regarding where the ready to use dialysis fluid has a pH above 7.25; Forsback teaches where the pH of the dialysis fluid is in the range of 6.5-8 (see ¶ [0094] The acid concentrate dialysis composition provided where the acid concentrate dialysis composition is to be diluted and mixed with a bicarbonate-containing solution into a dialysis solution… has a physiologically acceptable pH of between 6.5-8, more preferably pH of 6.8-7.5, for example pH of 7.0-7.4.”).
The claimed range overlaps and/or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious 
Forsback is silent as to wherein a venous blood line configured to be connected to the vascular access for returning blood to the patient; the acidic citrate containing concentrate is sealed in a container having an oxygen permeation rate of more than 2 g/ m2/24h at 25 0C/ 90 % RH; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4; and wherein the source of acidic citrate concentrate comprises a plastic material having an oxygen permeation reate of more than 2 g/m2/24h at 25 °C/ 90 % RH; or 2.5 g/m2/24h at 25 °C/ 90 % RH (claim 23).
Regarding a venous blood line configured to be connected to the vascular access for returning blood to the patient; Diederich teaches an extracorporeal blood circuit comprising a venous blood line configured to be connected to the vascular access for returning blood to the patient (see column 4, line(s) 4-15 “Turning first to the drawing, treatment apparatus 10 is illustrated in the FIGURE for hemodialysis with or without hemoperfusion of a patient’s blood, withdrawn from a limb such as arm 12. The overall apparatus 10 includes an arterial needle 14 operatively coupled to an arterial blood line 16, the latter being ultimately coupled to a standard capillary dialyzer 18. A return or venous blood line 20 is connected to the output end of dialyzer 18, and to a venous needle 22. It will be observed that the needles 14 and 22 are respectively inserted into the patient’s arm 12 at appropriate locations for withdrawal and return of blood.”) in order to return the treated blood to the patient while performing continuous hemodialysis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine venous blood line of Diederich with the Forsback, to yield the predictable results of returning the treated blood to the patient while performing continuous hemodialysis. MPEP 2143.A.
Regarding wherein the acidic citrate concentrate is sealed in a container; wherein the source of acidic citrate concentrate comprises a plastic material (claim 23); Forsback further teaches where the concentrate is stored in a bag (see ¶ [0117] “The acid concentrate dialysis composition may be provided in a package. The package may be for example a bag, or canister. The package may also be in form of a multi-compartment bag, or in form of separate bags containing the above defined components”).
Further, Nexcel teaches that the commercially available plastic bags M312, M312A, and M312C where available to a person having ordinary skill in the art at before the effective filing date for use with dialysis solutions (see ¶ [1] “They are designed for demanding applications such as saline… dialysis solution…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the storage bag of the combination of Forsback and Diederich, for another, the commercially available product of a plastic material container, Sealed Air Nexcel M321A, as taught by Nexcel, to yield the predictable results of storing the concentrate in a storage bag for the handling of dialysis solutions, said bag being multilayer, having minimal particulates, excellent clarity, and extreme toughness; is PVS and DEHP free, sterilizable at 121 °C, heat sealable, resistant to abuse, has extremely low extractables, meets the requirements of Class VI, and is registered with the FDA (see Nexcel, § Key benefits). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to storage bag of the combination of Forsback and Diederich, such as the commercially available storage Nexcel, would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
The combination of Forsback/Diederich/Nexcel discloses the claimed invention except for identifying the oxygen permeation rates claimed; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
However, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the storage bag of the combination of Forsback/Diederich/Nexcel (a commercially available plastic material container, Nexcel M321A) is the same as a preferred embodiment of the invention (see specification page 16, lines 1-3 “The acidic concentrate was included in a package comprising a multilayer film of polyolefines (Sealed Air Nexcel M312A) having an oxygen permeation rate of 3.5 g/ m2/ day.”; and specification at page 17, lines 7-15 “The stability of a package comprising the composition of Example 2 was further investigated, following the European Pharmacopeia 8.4 for Haemodialysis solutions, and the test for “Appearance of solution”. The multilayer film of the package was of Sealed Air Nexcel® M312A. The test was performed as a “challenging test”, wherein the acidic citrate containing concentrate was kept at 55°C, and 40% RH, during 14 days. The appearance of solution (i.e. the acidic citrate containing concentrate) was checked when test was started, after 3, 7, and 14 days. The solution was not more intensely colored than the reference solution (<Y7).”). As such, it naturally follows that the storage container and the acidic citrate containing concentrate sealed within said storage container of the combination of Forsback/Diederich/Nexcel will have the same properties regarding the oxygen permeation and coloration, respectively, as the claimed invention.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to oxygen permeation as that claimed. MPEP 2112.01.
Regarding claim(s) 20, the combination of Forsback/Diederich/Nexcel teaches the system according to claim 19.
The combination of Forsback/Diederich/Nexcel is silent as to where the ready to use dialysis fluid has a pH of above 7.3.
However; Forsback teaches where the pH of the dialysis fluid is in the range of 6.5-8 (see ¶ [0094] The acid concentrate dialysis composition provided where the acid concentrate dialysis composition is to be diluted and mixed with a bicarbonate-containing solution into a dialysis solution… has a physiologically acceptable pH of between 6.5-8, more preferably pH of 6.8-7.5, for example pH of 7.0-7.4.”).
The claimed range overlaps and/or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the pH in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding claim(s) 21, the combination of Forsback/Diederich/Nexcel teaches the package according to claim 19.
Forsback further teaches where acidic citrate containing concentrate comprised the citric acid and citrate in a (mole) ratio of 80:20 (see ¶ [0063] “Another example is where 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, and 10:1.”; emphasis added).
Regarding claim(s) 22, the combination of Forsback/Diederich/Nexcel teaches the package according to claim 19.
Forsback further teaches where the acidic citrate containing concentrate when diluted to a ready to use dialysis fluid comprises calcium (Ca2+) in a concentration of 1.4-1.9 mM (see page 5, compositions I-VI in diluted solution: Ca2+ = 1.4, 1.4, 1.5, 1.5, 1.6, 1.6, respectively).
Regarding claim(s) 25, the combination of Forsback/Diederich/Nexcel teaches the package according to claim 19.
Forsback further teaches where the acidic citrate containing concentrate and the ready to use dialysis fluid exclude heparin (see ¶ [0025] “Consequently, there is a need to increase the content of citrate in the dialysis fluid, with the purpose to replace the heparin. Also, there is a need to increase the patient compliance for those who not accept heparin.”; there is no heparin in the concentrate or the ready to use dialysis fluid, because the patients “who do not accept heparin” do not receive heparin during treatment; see also Examples 1-50).
The combination of Forsback/Diederich/Nexcel is silent as to where the total concentration of citrate in the acidic citrate containing concentrate is between 28 mM and 34 mM; and the total citrate concentration in the ready to use dialysis fluid is between 0.8 mM and 0.95 mM.
Regarding wherein the total concentration of citrate of is between 28 mM and 34 mM; Forsback teaches where a total concentration of citrate is in the range of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is 
The claimed range approaches the prior art range.
In cases where the claimed range approaches the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the range that corresponds to the claimed range. See MPEP § 2144.05.I.¶2.
Regarding where the total citrate concentration in the ready to use dialysis fluid is between 0.8 mM and 0.95 mM, Forsback teaches where the total concentration of citrate in the dialysis fluid is in the range of 1.0-6 mM (see Abstract “The acid concentrate dialysis composition is to be combined to form a dialysis solution having a total concentration of citrate of between 1 and 6 mM”; and page 5, composition I in diluted solution Citrate = 1.0).
The claimed range approaches the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the dialysis fluid in the range that corresponds to the claimed range. See MPEP § 2144.05.I.¶2.
Declaration
The declaration under 37 CFR 1.132 filed 11/16/2021 is insufficient to overcome the rejection of claims 1-3, 5-8 and 12-23 based upon 35 U.S.C. § 103 as set forth in the last Office action because:
It includes statements, which amount to an affirmation that the claimed subject matter functions as it was intended to function. This is not relevant to the issue of 
It states that the claimed subject matter solved a problem that was long standing in the art. However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
The declaration fails to set forth facts containing evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, ext. The declaration amounts to opinion testimony. The Examiner has consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 103 previously set forth.
New rejections under 35 U.S.C. § 112(a), 112(b), and 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments (see Remarks filed on 11/16/2021, page(s) 6-15) with respect to the rejection(s) of claim(s) 1, 13 & 19 under 35 USC § 103 have been fully considered, but they are not persuasive.
In response to Applicant’s argument that the concentrations of citrate taught by Forsback are greater than the concentrations of citrate claimed (i.e. teaching away), see 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP § 2123.II.
Like the apparatus at issue in In re Gurley, a known or obvious invention does not become patentable simply because it has been described as inferior to some other invention for the same use. MPEP § 2123.II.
In this case, Examiner finds neither discredit, nor destruction in the prior art reference, because Forsback teaches where a total concentration of citrate is in the range of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in the range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively).
The claimed range overlaps, approaches or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the range of at least 28 mM and less than 35 nM. See MPEP § 2144.05.I.¶2.
Further, Forsback teaches where the total concentration of citrate in the dialysis fluid is in the range of 1.0-6 mM (see Abstract “The acid concentrate dialysis composition is to be combined to form a dialysis solution having a total concentration of citrate of between 1 and 6 mM”; and page 5, composition I in diluted solution Citrate = 1.0).
The claimed range overlaps, approaches or falls within the prior art range.
prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the dialysis fluid in the range of at least 0.8 mM and less than 1.0 nM. See MPEP § 2144.05.I.¶2.
Regarding applicant’s arguments that Forsback does not teach a concentrate comprising a pH between 2 and 3, see pages 6-9; Forsback clearly teaches where the pH where the acidic citrate containing concentrate has a pH of between 2 and 3 (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added).
In response to applicant’s argument that Nexcel is nonanalogous art, see pages 9-10; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, Nexcel is both in the applicant’s field of endeavor; the preparation and storage of dialysis solutions (see ¶ [1] “They are designed for demanding applications such as saline... dialysis solution…”).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, pages 11-12; In response to applicant’s argument 
Further, the Supreme Court in KSR identified a number of rationales to support a conclusion of obviousness, which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
“[T]he analysis that “should be made explicit” refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis... Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of ‘the inferences and creative steps,’ or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art.” Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877.

In this case, the examiner has: 
(1) identified that the prior art included the claimed element as taught by Nexcel, 
(2) found that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately since the combined structure is a storage bag for the handling of dialysis solutions and the solution stored within; 
(3) found that one of ordinary skill in the art would have recognized that the results of the combination were predictable; said bag being multilayer, having minimal particulates, excellent clarity, and extreme toughness; is PVS and DEHP free, sterilizable at 121 °C, heat sealable, resistant to abuse, has extremely low extractables, meets the requirements of Class VI, and is registered with the FDA (see Nexcel, § Key benefits).
Further, Examiner determined that no additional findings based on the Graham factual inquiries are be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.I.
MPEP § 2144.II. (emphasis added): The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar 
As such, the determination of obviousness by the examiner is proper.
Applicant’s incorrectly argues that the modification of the citrate concentration and the pH of the citrate containing concentrate and the dialysis fluid would change the principle of operation of the prior art, see pages 10-11. In the current case, the change in the concentrations and pH will not result in “a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.” MPEP § 2143.01(VI); because both the concentrate and the dialysis fluid function of the prior art and the claimed invention identically with respect to the active components. The obviousness of the ranges of the concentration and pH is not overcome.
Like the apparatus at issue in In re Gurley, a known or obvious invention does not become patentable simply because it has been described as inferior to some other invention for the same use. MPEP § 2123.II.
Further, in response to applicant’s arguments against the embodiments of the references individually, see pages 6-12; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that the applicant has discovered a “unique combination of concentration, pH and plastic material container” and “criticality of the pH range between 2 and 3”, see page 6-16, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding applicant’s argument that “unexpected results rebut the prima facie obviousness of the claims, see pages 12-15; the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP § 716.02(b).
Like the polymer in Gelles; mere conclusions that the claimed apparatus and/or method has an unexpectedly result “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.” MPEP § 716.02(b).
Further, a case of prima facie obviousness due to optimization of result effective variables and simple substitution has been presented. Applicant has failed to present persuasive evidence or arguments to overcome the rejection under 103(a) for obviousness of the optimization of the concentration, pH, or preferred plastic material container of the acidic citrate containing concentrate. See MPEP 2142.
The Applicant has failed to provide objective evidence to rebut the 35 U.S.C. § 103 prima facie case.
Applicant has not established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Like the apparatus at issue in Smith, “a change in form, proportions, or degree ‘will not sustain a patent’”; therefore, it would have been obvious to one having ordinary skill In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II.
Like the apparatus at issue in Williams, “a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”. MPEP 2144.05.II.A.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to concentration and pH, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II.
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, see page 15; it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Forsback further teaches where the acidic citrate containing concentrate excludes heparin (see ¶ [0025] “Consequently, there is a need to increase the content of citrate in the dialysis fluid, with the purpose to replace the heparin. Also, there is a need to increase the patient compliance for those who not accept heparin.”; there is no heparin in the concentrate or the ready to use dialysis fluid, because the patients “who do not accept heparin” do not receive heparin during treatment; see also Examples 1-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M, T, Th, F: 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773